DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    Applicants’ response of 12/27/2021 is acknowledged.	

Claims Status
3.     Claims 1-22 are pending in this application.

Drawings
4.      The drawings   submitted 6/20/2019 are accepted by the examiner.

Specification
5.    The amendment to specification 4/14/2020 submitted is accepted by the examiner.

Information Disclosure Statement
6.      Information disclosure statements of 4/14/2020, 6/8/2020, 5/13/2021, 10/7/2021 are acknowledged. The references have been considered. Initialed copies are enclosed. 


Election/Restrictions
7.      Applicants’ election without traverse of 12/27/2021 is acknowledged. Applicants’ elected claims 1-14 drawn to a kit for wound treatment. Claims 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/27/2021.



Double Patenting
8.      The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.      Claims 1-14 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,717,829 B2 filed 11/27/2013.    
      Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are drawn to: 
      A kit for wound treatment, comprising: a wound treatment device comprising: a chamber that includes an inner surface and a sealing portion that defines an 5 isolated treatment space; a plurality of embossed structures arranged in a pattern on the inner surface of the chamber, the structures configured to directly contact a wound and to create pathways for distributing negative pressure between the inner surface of the chamber and the wound; and 10 at least one tube having a first end connected to the chamber, the at least one tube being in fluid communication with the isolated treatment space so as to enable at least one selected from the group of: applying negative pressure to the isolated treatment space and applying a therapeutic agent to the wound; and a therapeutic agent comprising an antibiotic formulated at a concentration of up to or at least about 1000 x MIC with a gel.
         The claims of U.S. Patent No. 9,717,829 B2 are reciting:
     Claim 1. A device for wound treatment, comprising: a chamber being made of an impermeable material, the chamber having: an inner surface that defines a plurality of structures configured to directly contact a wound and to create pathways for distributing negative pressure between the inner surface and the wound; and a sealing portion that along with the inner surface defines a sealed treatment space around the wound, the plurality of structures intruding into the sealed treatment space from the inner surface of the chamber; and a tube having a first end connected to the chamber, the tube being in fluid communication with the sealed treatment space so as to enable at least one of applying negative pressure to the sealed treatment space and applying a therapeutic agent to the wound, wherein the chamber does not include a porous insert.
    Claim 5. The device of claim 1, wherein each structure is semi-rigid. 
    Claim 20. The device of claim 1, wherein the therapeutic agent comprises an agent selected from the group consisting of antimicrobials, antibiotics, antifungals, and analgesics. 

       Claim 23. A method of treating a wound, comprising: sealing the device of claim 1 to a periphery of the wound, applying negative pressure and distributing the negative pressure through the pathways; and maintaining the negative pressure to treat the wound. 
        Claim 24. The method of claim 23, the method further comprising the step of applying a therapeutic agent to the wound. 
        Claim 25. The method of claim 24, wherein the therapeutic agent is selected from the group consisting of antimicrobials, antibiotics, antifungals, and analgesics. It would obvious to one of skilled in the art to use the invention of U.S. Patent No. 9,717,829 B2 as a kit to treat wound because claims 22-25 of U.S. Patent No. 9,717,829 B2 recite such a method.


Double Patenting
10.      Claims 1-14 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-19 and 25-47 of U.S. Patent No. 8,632,523 filed 5/27/2008.    
      Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are drawn to: 
      A kit for wound treatment, comprising: a wound treatment device comprising: a chamber that includes an inner surface and a sealing portion that defines an 5 isolated treatment space; a plurality of embossed structures arranged in a pattern on the inner surface of the chamber, the structures configured to directly contact a wound and to create pathways for distributing negative pressure between the inner surface of the chamber and the wound; and 10 at least one tube having a first end connected to the chamber, the at least one tube being in fluid communication with the isolated treatment space so as to enable at least one selected from the group of: applying negative pressure to the isolated treatment space and applying a therapeutic agent to the wound; 
         The claims of U.S. Patent No. 8,632,523 are reciting:
      A device for wound treatment, comprising: a chamber that includes an inner surface, an outer surface, and a sealing portion that defines an isolated treatment space, the chamber being made of a flexible impermeable material; a plurality of embossed structures on the inner surface, the embossed structures defining a concave shape relative to the outer surface, the structures configured to directly contact a wound and configured to create pathways through which negative pressure can be distributed and maintained in the isolated treatment space, the plurality of structures intruding from the inner surface of the chamber into the isolated treatment space; wherein all of the pathways for distributing negative pressure are between the inner surface and the wound; and a tube having a first end connected to the chamber, the tube being in fluid communication with the isolated treatment space so as to enable at least one selected from the group of applying negative pressure to the isolated treatment space and applying a therapeutic modality.  The two set of claims are not patentably distinct. 


   Claim Rejections - 35 USC § 103
11.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.     Claims 1-14 are rejected under 35 U.S.C. 103 as being un-patentable over Eriksson et al. (US 2015/0119857 filed October 11, 2014 priority to 5/24/2007) and Mulligab, Sharon (US 20090012441 priority to 2/6/2007) in view of Hirsh, Elliot (US 20120010578 A1). 
      The claims are drawn to:

       Eriksson et al. disclose kit for wound treatment (a wound kit comprising a device for wound treatment and a therapeutic agent; Claim 1; see also [0020]&[0058], comprising a wound treatment device (a device for wound  treatment); Claim 1; see also [0020] comprising: a chamber that includes an inner surface and a sealing portion that defines an isolated treatment space (a chamber that includes an inner surface and a sealing portion that defines an isolated treatment space);  Claim 1, see also [0007]; a  plurality of embossed structures arranged  in a pattern on the inner surface of the chamber (a plurality of embossed structures arranged in a pattern on the inner surface of the chamber); Claim 1; see also [0007], the structures configured to directly contact a wound and to create pathways for distributing negative pressure between the inner surface of the chamber and the wound (the structures configured to directly contact a wound and to create pathways for distributing negative pressure between the inner surface of the chamber and the wound); Claim 1,see also [0007]; and at least one tube having a first end connected to the chamber, the at least one tube being in fluid communication with the isolated treatment spaces to as to enable at least one selected from the group of (at least on tube having a first end  connected to the chamber, the at least one tube being in fluid communication with the isolated treatment space); Claim 1, see also [0007]; applying negative pressure to the isolated treatment space and applying a therapeutic agent to the wound (applying negative pressure to the isolated treatment space and applying a therapeutic agent to the  wound); Claim 1; see also 
       Eriksson et al teach limitations of claims 2 and 5 [para 0058] which recites a portal that may be used for the delivery of therapeutic agents--such as antimicrobials, antibiotics, antifungals, and analgesics (see also para 0059).
       Eriksson et al claims 12 -18 recites limitations of 4-6 see below:
12. The device of claim 11, wherein the chamber wall is substantially transparent. 13. The device of claim 11, wherein the therapeutic agent may be applied at a concentration that is up to or greater than about 1000 times a recommended intravenous treatment concentration. 14. The device of claim 11, wherein the plurality of embossed structures have a height of about 0.1 mm to about 5 mm. 15. The device of claim 14, wherein the plurality of embossed structures are positioned at a distance of about 0.2 mm to about 10 mm apart from one another. 16. The device of claim 17, wherein the plurality of the embossed structures are positioned in a uniform pattern on the inner surface. 17. The device of claim 16, wherein each embossed structure has a shape selected from the group consisting of a cone, a pyramid, a pentagon, a hexagon, a half sphere, a dome, a rod. 18. The device of claim 11, wherein the device is configured to treat the wound for a prolonged duration of a healing process
        Eriksson et al teach limitations of claims 7-12 (see abstract, para 0003-0004, 0012, 0052, 0056, 0072 and claims 8-12). Eriksson et al fails to explicitly disclose a therapeutic agent comprising an antibiotic formulated with a gel.
       
      Mulligan teaches a wound treatment device (Fig.1 shows a wound dressing apparatus at #100); [0021], comprising: a therapeutic agent (Fig.1, shows an inner  member #104); [0021] comprising an antibiotic (Fig.1 shows the inner member #104 comprising an  antibiotic; [0025] formulated with a gel (Fig.1 shows the inner member 
     Finally, Hirsch teaches a wound treatment device at Fig.1, an irrigation device [0042], comprising: a therapeutic agent for wound treatment (Fig.1, an irrigation fluid; [ 0043]); and instructions for use of the device and the therapeutic agent and kit for wound treatment (Fig.1, instructions for the irrigation device and irrigation fluid; [0056] & [0073].       
       It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify Eriksson with the teaching of Mulligan to include a collection device and absorbent material for the purpose of absorbing wound exudate to prevent infection. No more than ordinary skill in the art at the time of the invention would have been required to modify Eriksson teachings with the teaching of Mulligan to include hydrogel  for the purpose of more effectively treating the wound by applying a viscous gel dosage-form to allow for increased surface area.  It would have been also obvious to one of ordinary skill in the art at the time of the invention to modify Eriksson teachings with the teaching of Mulligan to include saline for the purpose of diluting and washing the wound surface to prevent infection. Finally, no more than routine skill would have been required to modify Eriksson teachings with teachings of Hirsch for the purpose of using the system at home by providing instructions for use.


Conclusion
13.   No claims are allowed.
14.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thur-Fri 2pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645    
March 24, 2022


/JANA A HINES/Primary Examiner, Art Unit 1645